DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election without traverse of Group I (claims 1-3) is acknowledged. Applicant’s election of the followings, in response to election of a single species requirement is also acknowledged:

    PNG
    media_image1.png
    140
    564
    media_image1.png
    Greyscale
.
Examiner searched prior arts with the scope of the elected species and found arts that renders the claimed compound obvious with the scope of the elected species and therefore, claim 4-14 and non-elected subject matter of claims 1-3 (i.e. all other non-elected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected inventions. See MPEP 803.02. Applicants preserve their right to file a divisional on the non-elected subject matter.

Status of the claims
Claims 1-3 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO2014109713A1, hereinafter “Chang”).
In regards to claims 1-3, Chang discloses compounds having the structure 
    PNG
    media_image2.png
    178
    241
    media_image2.png
    Greyscale
 wherein the structure is provided by the reaction 
    PNG
    media_image3.png
    507
    666
    media_image3.png
    Greyscale
(Scheme 1 of page 7).  The R groups has not been disclosed in the scheme but however, Chang teaches that the various R groups are generated by condensation reaction in step (g) in which the C3 methyl group of the BODIPY derivative reacts with aldehyde of the formula R-CHO disclosed in Table 1. Table 1 discloses an aldehyde group 
    PNG
    media_image4.png
    97
    65
    media_image4.png
    Greyscale
 and the condensation reaction in step g and the reaction in step s would obviously provide the compound having the structure 
 
    PNG
    media_image5.png
    185
    276
    media_image5.png
    Greyscale
.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 9,423395, hereinafter “Chang”).
In regards to claims 1-3, Chang discloses compounds having the structure 
    PNG
    media_image2.png
    178
    241
    media_image2.png
    Greyscale
 wherein the structure is provided by the reaction scheme  
    PNG
    media_image6.png
    462
    369
    media_image6.png
    Greyscale
.  The R groups has not been disclosed in the scheme but however, Chang teaches that the various R groups are generated by condensation reaction in step (g) in which the C3 methyl group of the BODIPY derivative reacts with aldehyde of the formula R-CHO 
    PNG
    media_image7.png
    168
    137
    media_image7.png
    Greyscale
 and the condensation reaction in step g and the reaction in step s would obviously provide the compound having the structure 
 
    PNG
    media_image5.png
    185
    276
    media_image5.png
    Greyscale
.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641